DETAILED ACTION

Amendment
Acknowledgement is made of Amendment filed 05-09-22.
Claims 1, 6 and 10 are amended.

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koike et al. (US20090023324).
Re Claim 1, Koike show and disclose
A flexible printed circuit board (2, fig. 21) which includes a base film (2g, fig. 21) having an insulating property and a conductive pattern (2f, fig. 21) laminated on one surface of the base film, and has a terminal connecting area (terminal area with reinforcing member 1, fig. 21) toward one end edge of the conductive pattern, the flexible printed circuit board comprising: 
a reinforcement member (1, fig. 21) laminated on an opposite surface of the base film, the reinforcement member including one or more portions that overlap an entirety of the terminal connecting area in a plan view normal to the opposite surface of the base film (fig. 21), wherein the reinforcement member has one or more lines of hollow holes (cutout aperture 6, fig. 21) aligning with a width direction thereof, and the hollow holes do not overlap the terminal connecting area in the plan view normal to the opposite surface of the base film (fig. 21), the opposite surface of the base film being present at positions of the hollow holes so that the hollow holes are blocked by the opposite surface of the base film (fig. 21).
Re Claim 9, Koike show and disclose
The flexible printed circuit board as claimed in claim 1, comprising one or more connection terminals (2f, fig. 21) on the terminal connecting area, wherein the connection terminals are made of metal (copper, [0083]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US20140073166) in view of Kim et al. (US20130028065, as Kim II hereafter).
Re Claim 1, Kim show and disclose
A flexible printed circuit board (20, fig. 1) which includes a base film (120, fig. 4) having an insulating property and a conductive pattern (120-1, fig. 4) laminated on one surface of the base film, and has a terminal connecting area (terminal area with reinforcing member 110 and 130, fig. 4) toward one end edge of the conductive pattern, the flexible printed circuit board comprising: 
a reinforcement member (110 and 130, fig. 4) laminated on an opposite surface of the base film (fig. 4), the reinforcement member including one or more portions that overlap an entirety of the terminal connecting area in a plan view normal to the opposite surface of the base film (fig. 4), 
Kim does not disclose
wherein the reinforcement member has one or more lines of hollow holes aligning with a width direction thereof, and the hollow holes do not overlap the terminal connecting area in the plan view normal to the opposite surface of the base film, the opposite surface of the base film being present at positions of the hollow holes so that the hollow holes are blocked by the opposite surface of the base film.
Kim II teaches a device wherein
the reinforcement member (200, fig. 3, 5 and 7 -9) has one or more lines of hollow holes (lines of holes 201, fig. 3, 5 and 7 -9) aligning with a width direction thereof, and the hollow holes do not overlap the terminal connecting area in the plan view normal to the opposite surface of the base film (fig. 3, 5 and 7-9), the opposite surface of the base film being present at positions of the hollow holes so that the hollow holes are blocked by the opposite surface of the base film (fig. 3 and 4).
Therefore, it would have been obvious to one having ordinary skill in the art to use the reinforcing member with lines of hollow holes as taught by Kim II in the electronic device of Kim, in order to make the reinforcing member stronger while still keep some flexibility with the flexible circuit board for the electronic device.
Re Claim 2, Kim and Kim II disclose
The flexible printed circuit board as claimed in claim 1, wherein the aligning hollow holes are configured as a plurality of round holes (fig. 3, 5 and 7 of Kim II).
Re Claim 4, Kim and Kim II disclose
The flexible printed circuit board as claimed in claim 2, wherein diameters of the round holes are all equal (fig. 3).
Re Claims 9 and 11, Kim show and disclose
The flexible printed circuit board as claimed in claims 1 and 2 respectively, comprising one or more connection terminals (120-1, fig. 4) on the terminal connecting area,
 Kim disclosed claimed invention except Kim does not explicitly disclose 
the connection terminals are made of metal, since Kim disclose the terminals (120-1, fig. 4) are conductive patterns, [0066], therefore, it would have been obvious to one having ordinary skill in the art to use metal for the terminals of conductive patterns, in order to made good conductivity and lower cost of the terminals for the electronic device, and since using metal (e.g. copper) for conductive terminals is well-known and most common in the art. 
Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kim II, further in view of Ariga et al. (US20170336584).
Re Claims 3 and 5, Kim and Kim II disclose
The flexible printed circuit board as claimed in claim 2, 
Kim and Kim II do not disclose 
wherein a diameter of the round holes is greater than or equal to 0.3 mm and less than or equal to 10 mm; wherein an average interval between the round holes in the width direction is greater than or equal to 0.4 mm and less than or equal to 10 mm. 
Ariga teaches a device wherein
a flexible circuit board with round holes in reinforcing member (fig. 1-2), wherein
a diameter of the round holes is greater than or equal to 0.3 mm and less than or equal to 10 mm (diameter of through hole 22 is 0.5 mm to 6 mm, [0027]; and the diameter of through hole 30 is very close to the diameter of through hole 22 and fitted within the range 0.3 mm to 10 mm comfortably, fig. 2); an average interval between the round holes in the width direction is greater than or equal to 0.4 mm and less than or equal to 10 mm (the pitch in the x-direction of the through holes 22, that is, the distance between the centers of the through holes 22 adjacent in the x-direction may be less than or equal to 0.8 mm, [0028]).
Therefore, it would have been obvious to one having ordinary skill in the art to use same size and pitch of the round holes in a reinforcing member of the flexible circuit board as taught by Ariga in the electronic device of Kim, in order to have a suitable size and distance apart of round holes in the reinforcing member of the flexible circuit board for the electronic device; and since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.   In re Rose, 105 USPQ 237 (CCPA 1955).

Allowable Subject Matter	
Claims 6-8, 10 and 12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 6-8 and 12 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 6 in combination as claimed, including:
a reinforcement member laminated on an opposite surface of the base film, the reinforcement member including one or more portions that overlap an entirety of the terminal connecting area in a plan view normal to the opposite surface of the base film, wherein the reinforcement member has one or more lines of hollow holes aligning with a width direction thereof, and the hollow holes do not overlap the terminal connecting area in the plan view normal to the opposite surface of the base film, and wherein the reinforcement member has two lines of hollow holes which include first hollow holes and second hollow holes disposed alongside the first hollow holes toward the one end edge.
Claim 10 is allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 10 in combination as claimed, including:
a reinforcement member laminated on an opposite surface of the base film, the reinforcement member including one or more portions that overlap an entirety of the terminal connecting area in a plan view normal to the opposite surface of the base film, wherein the reinforcement member has one or more lines of hollow holes aligning with a width direction thereof, and the hollow holes do not overlap the terminal connecting area in the plan view normal to the opposite surface of the base film, wherein the aligning hollow holes are configured as a plurality of round holes, and wherein the reinforcement member has two lines of hollow holes which include first hollow holes and second hollow holes disposed alongside the first hollow holes toward the one end edge.
After carefully review the specification and the claims in the application and art search, considering what is claimed as a whole that the aforementioned limitations are believed to render said claims 6, 10 and all claims dependent thereof patentable over art of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848